Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 20-27 are pending in the application. Claims 20-27 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on November 6th, 2020, January 8th, 2021, April 1st, 2021, May 18th, 2021, July 8th, 2021, August 19th, 2021, September 7th, 2021 and January 12th, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 27 recite the limitation "the tablet" in the first line of each claim. There is insufficient antecedent basis for this limitation in 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,955,499 by Choi et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Choi et al. teach the preparation of D-Phenylalaninol carmabate hydrochloric acid salt in column 9, lines 27-48. The prior art provides a structure in column 2, which is the first compound recited in instant claim 20. Regarding utilities, the prior art teaches the following in column 6:

    PNG
    media_image1.png
    127
    609
    media_image1.png
    Greyscale

The prior art teaches the treatment of depression as recited in instant claim 25 as well as dosages that would meet the limitation of claim 22. Regarding instant claim 24, the prior art teaches the use of tablets or capsules in column 7, lines 6 and 7. Regarding instant claim 23, the prior art teaches that “the compounds absorb well orally”. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art fails to teach that the material prepared in the prior art contains less than about 5 ppm 2-chloropropane as recited in claim 20 or 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the level of 2-chloropropane, this would appear to be an inherent property of the material produced in the prior art. Furthermore, the prior art teaches the following steps in column 8:

    PNG
    media_image2.png
    186
    606
    media_image2.png
    Greyscale

The prior art teaches reaction with hydrogen chloride at 0° C. The instant specification notes in paragraph [0081] notes that “Charging the HCl gas at a lower temperature (30-35°C) controlled formation of 2-CP…”. Accordingly, the conditions used by the prior art appear to conform to the conditions disclosed by Applicant that result in low levels of 2-CP. Regardless, even if the prior art contained certain levels of impurities a person having ordinary skill in the art in seeking to use the material in a biological utility would have been motivated to purify the material. MPEP 2144.04(VII) states the following:
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious.

Accordingly, the instantly claimed material is deemed to be obvious in view of the disclosure of the prior art. 

For oral administration, the present phenylalkylaminoalcohol carbamate compounds are preferably combined with a pharmaceutical carrier.  The ratio of the carrier to the phenylalkylaminoalcohol carbamate compounds is not critical to express the effects of the medicine on the central nervous system, and they can vary considerably depending on whether the composition is to be filled into capsules or formed into tablets.

Accordingly, a person having ordinary skill in the art would have been motivated to test the use of tablets and capsules.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,829,443. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite subject matter that overlaps with the instant claims. Claim 22 of the patent recites a composition comprising (R)-2-amino-3-phenylpropyl carbamate .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626